Exhibit 10.1

 



At-Will Employment Agreement

 

This At-Will Employment Agreement (hereinafter, “Agreement”) is made and entered
into on February 20, 2015 between Zero Gravity Solutions Inc., whose principal
place of business is located at 190 NW Spanish River Blvd Ste. 101, Boca Raton
FL 33431 (hereinafter referred to as, “Employer”) and TIMOTHY A. PEACH whose
present address is located at 2251 W. Dry Creek Road, Littleton, CO 80120
(hereinafter referred to as, “Employee”).

 

In consideration of the mutual covenants set forth below, Employer agrees to
hire Employee and Employee agrees to work for Employer as set forth in this
Agreement.

 

1. DEFINITIONS:

 

2. JOB DESCRIPTION (duties): Perform the functions of a Corporate Chief
Financial Officer for the Corporation and its subsidiaries.

 

A.TITLE to position

 The Employee shall be employed in the capacity of: Chief Financial Officer.

 

B.Primary Position Functions and Duties

The primary position functions or duties of this position are as follows: See #2
above.

 

Employee agrees to and shall also perform any other duties as are customarily
performed by other individuals in similar such positions, as well as such other
duties as may be assigned, from time to time, by the Employer.

 

C. Duty of Loyalty and Best Efforts

Employee agrees to and shall devote all of their working time, attention,
knowledge, and skills to Employer's business interests, and with best efforts
shall do so in good faith, and to the reasonable satisfaction of the Employer.
Employee understands that they shall only be entitled to the compensation,
benefits, and profits as set forth in this Agreement. Employee agrees to refrain
from any interest, of any kind whatsoever, in any business competitive to
Employer’s business. The Employee further acknowledges they will not engage in
any form of activity that produces a “conflict of interest” with those of the
Employer, unless previously agreed to and in writing.

 

D. Place and Hours of Employment

Employee agrees that, their duties shall be primarily rendered at Employer’s
business premises or at such other places as the Employer shall in good faith
require. Full time service for the Employee for this salaried position, is
demanded and requires a minimum of 40 respectively, hours per week, exclusive of
vacation, or any other form of leave as described within this Agreement.

 

3. PERFORMANCE TERMS

 

Based upon representations made by the Employee, as well as expectations of the
Employer, the following performance terms are entered into:

 

Employee understands that failure to reach said benchmarks or performance terms
may result in reassignment, demotion or termination. Employee further
understands that reaching these benchmarks or performance terms constitutes a
reasonable and substantial condition of employment but does not in any way
guarantee or promise continued employment.

 

 

1

Exhibit 10.1



 

 

4.COMPENSATION TERMS

 

A. Base Compensation

Employee shall receive a salary of $96,000.00 per annum, payable at $4,000.00
twice monthly, payable in equal installments on the 15th and last day of each
month, pending adequate funding, to the Employer, of “operating” and “running”
expenses, making any and all salaries subject to accrual for payment at a later
date; Employee acknowledges and agrees that their salary may accrue, on a
monthly basis, pending said “funding”. This applies to salaries and/or any
applicable commissions. Employer shall deduct or withhold from compensation any
and all sums required for federal income and social security taxes, as well as
all state or local taxes now applicable or that may become applicable to
Employee or Employer in the future.

 

B. Commissions (if eligible)

Any additional compensation for services to be rendered under this Agreement, to
which the Employee may be entitled (Commission), if eligible, and following
guideline for “accruals” in A, above, would be on the following basis:

 

N/A

 

In the event that Employee is due any accrued salary and/or commissions, from
Employer, any accrued amount shall be considered a “draw” and shall be deducted
from any commissions earned in the future. Furthermore, if/when any commission
that is/was “earned” is yet unpaid, and the Employee is terminated, the
following is procedure for any pending deals:

 

N/A

 

C. Exempt Status

Employee understands that at all times they are employed as a salaried/exempt
employee and, therefore, not entitled to overtime wages. Employee shall not
receive overtime compensation for the services performed under this Agreement,
unless specifically agreed to in writing.

 

D. Incentive Programs

Upon the completion of six (6) months’ employment and a satisfactory review as
determined by the Board of Directors for Zero Gravity Solutions, Inc., you will
be awarded an additional Three Hundred Thousand (300,000) Five Year, ZGSI
Cashless Warrants at $0.50.

 

E. Expense Reimbursement

Employee shall be entitled to reimbursement of any or all expenses authorized
and reasonably incurred expenses incurred in the performance of the functions
and duties under this Agreement. In order to receive reimbursement, Employee
must timely provide Employer with completed “expense report”, with itemized
account of all expenditures, along with original receipts for each expense.
Expenses will NOT be paid without completed expense report and original
receipts.

 

F. Stock Options, Bonuses, Profit Sharing, and Retirement

Upon the execution of this At-Will Agreement, you will be issued One Hundred
Thousand (100,000) Shares of Zero Gravity Solutions, Inc’s Common Stock together
with Two Hundred Thousand (200,000) Five-Year, ZGSI Cashless Warrants @ $0.50.

 

G. Salary Adjustments 

Any [Salary] adjustments are and will be based upon the value contributed by
Employee to Employer. While salary adjustments are primarily based on merit,
Employer may at times adjust salaries depending on overall company performance,
and/or the cost of living changes to salaries of similarly started employees in
the company or same industry. Your salary will be reviewed after six (6)
consecutive months of employment.

 

2

Exhibit 10.1



5. BENEFITS

 

A. Insurance

Employer will supply [health, dental, vision, disability, life, other] insurance
benefits after [90] days of employment to full time, salaried employees in
accordance with summary plan descriptions upon Employer’s commencement of the
plan[s].

 

B. Professional Licenses and Memberships

Employee is obligated to maintain any of those professional licenses necessary
for the carrying out the functions and duties set forth in this Agreement. Said
licenses include, but are not limited to, the following: CPA Licensure Renewals.
Employer also encourages Employee to gain membership in associations related to
our industry or that of our clientele. Employer may, at its discretion, assist
with payment for those licenses or memberships which both parties consider to be
essential to performance of the job.

 

C. Vacation

Employee is entitled to four weeks of vacation per year. Unused vacation will
carry over to succeeding years for a period of up to two years. After six months
of employment, employee will be entitled to take the first week of vacation.

 

D. Education Reimbursement

 

N/A.

 

E. Additional Benefits

 

If deemed necessary by Harvey Kaye or Glenn Stinebaugh, employee in order to
perform his job duties may be required to work from corporate headquarters in
Boca Raton, Florida for an extended period of time. In that event, employee will
be provided with appropriate housing at the expense of the Company not to exceed
One Thousand Five Hundred ($1,500.00) Dollars per month. Employee will also be
entitled to a number of annual holidays in accordance with the Employer’s
holiday policy.

 

6. TERMINATION

 

A. “At Will” Employment

Employee’s employment with Employer is “at will.” “At will” is defined as
allowing either Employee or Employer to terminate the Agreement at any time, for
any reason permitted by law, with or without cause and with or without notice.

 

7. COVENANTS

 

A. Non-Disclosure of Trade Secrets, Customer Lists and Other Proprietary
Information

Employee agrees not to use, disclose or communicate, in any manner, proprietary
information about Employer, its operations, clientele, or any other proprietary
information, that relate to the business of Employer. This includes, but is not
limited to, the names of Employer’s customers, its marketing strategies,
operations, or any other information of any kind which would be deemed
confidential or proprietary information of Employer including but not limited
to:

 

3

Exhibit 10.1



 

Non-Disclosure Agreement executed by Timothy A. Peach on February 6, 2015.

 

Employee acknowledges that the above information is material and confidential
and that it affects the profitability of Employer. Employee understands and that
any breach of this provision, or of any other Confidentiality and Non-Disclosure
Agreement, is a material breach of this Agreement. To the extent Employee feels
that they need to disclose confidential information, they may do so only after
being authorized to so do, in writing, by Employer.

 

B. Non-Solicitation Covenant

Employee agrees that for a period of 2 years following termination of
employment, for any reason whatsoever, Employee will not solicit customers or
clients of Employer. By agreeing to this covenant, Employee acknowledges that
their contributions to Employer are unique to Employer’s success and that they
have significant access to Employer’s trade secrets and other confidential or
proprietary information regarding Employer’s customers or clients.

 

C. Non-Recruit Covenant

Employee agrees not to recruit any of Employer’s employees for the purpose of
any outside business either during or for a period of 2 years after Employee’s
tenure of employment with Employer. Employee agrees that such effort at
recruitment also constitutes a violation of the non-solicitation covenant set
forth above.

 

D. Non-Compete Covenant

[Since this provision is unenforceable in many states, none is provided herein.]

 

E. Adherence to Employer's Policies, Procedures, Rules and Regulations

Employee agrees to adhere to all policies, procedures, rules and regulations set
forth by the Employer. These policies, procedures, rules and regulations
include, but are not limited to, those set forth within the Employee Handbook,
any summary benefit plan descriptions, or any other personnel practices or
policies or Employer. To the extent that Employer’s policies, procedures, rules
and regulations conflict with the terms of this Agreement, the specific terms of
this Agreement will prevail.

 

F. Covenant to Notify Management of Unlawful Acts or Practices

Employee agrees to abide by the legal and ethics policies of Employer as well as
Employer’s other rules, regulations, policies and procedures. Employer intends
to comply in full with all governmental laws and regulations as well as any
ethics code applicable to their profession. In the event that Employee is aware
of Employer, or any of its officers, agents or employees, violating any such
laws ethics codes, rules, regulations, policies or procedures, Employee agrees
to bring forth all such actual and suspected violations to the attention of
Employer immediately so that the matter may be properly investigated and
appropriate action taken.

 

8. PROPERTY RIGHTS

 

A. Existing Customers or Clientele of Employee

Employee agrees that existing customers and/or clients of Employee will, upon
employment, become the property of Employer as a part of condition of
employment.

 

B. New Customers or Clientele Generated While at Work

Employee agrees that any customers and/or clients generated by Employee pursuant
to employment with Employer become customers and clients of the Employer and
subject to the non-disclosure and non-solicitation covenants set forth above.

 

C. Records and Accounts

Employee agrees that all records and accounts maintained during the course of
employment are the property of Employer, shall remain current and be maintained
at Employer’s place of business.

 

 

4

Exhibit 10.1



 

D. Return upon Termination

Employee agrees that upon termination Employee will return to Employer all of
Employer’s property, including, but not limited to, intellectual property, trade
secret information, customer lists, operation manuals, employee handbook,
records and accounts, materials subject to copyright, trademark, or patent
protection, customer and Employer information, credit cards, business documents,
reports, automobiles, keys, passes, and security devices.

 

E. Copyrights, Inventions and Patents

Employee understands that any copyrights, inventions or patents created or
obtained, in part or whole, by Employee during the course of this Agreement are
to be considered “works for hire” and the property of Employer. Employee assigns
to Employer all rights and interest in any copyright, invention, patents or
other property related to the business of the Employer. If Employee is working
on any patentable material a separate patent assignment agreement, in writing,
must be executed between the parties hereto.

 

9. INDEMNIFICATION FOR THIRD PARTY CLAIMS

 

Employee hereby agrees to indemnify, defend, save, and hold harmless Employer,
its shareholders, officers, directions, and other agents (other than Employee)
from and against all claims, liabilities, causes of action, damages, judgments,
attorneys’ fees, court costs, and expenses which arise out of or are related to
the Employee’s performance of this Agreement, failure to perform job functions
or duties as required, or result from conduct while engaging in any activity
outside the scope of this Agreement, before, during or after the termination of
this Agreement. Employee understands that this obligation of indemnification
survives the expiration or termination of this Agreement.

 

10. MEDIATION AND BINDING ARBITRATION

 

Employer and Employee agree to first mediate and may then submit to binding
arbitration any claims that they may have against each other, of any nature
whatsoever, other than those prohibited by law or for workers compensation,
unemployment or disability benefits, pursuit to the rules of the American
Arbitration Association. Employee agrees to sign the attached Agreement to
Mediate/Arbitrate claims as a condition of employment.

 

11. LIMITATION OF DAMAGES

 

Employee agrees and stipulates that any remedies they may have for the breach of
any employment related obligation, whether under law or by way of contract,
shall be limited to the equivalent of six (6) months’ salary of Employee where
allowed by law. This limitation is inclusive of any claims for special damages,
general damage, compensatory damage, loss of income, emotional damage, or
punitive damages.

 

12. ATTORNEYS’ FEES AND COSTS

 

Employee and Employer agree that should any action be instituted by either party
against the other regarding the enforcement of the terms of this agreement, the
prevailing party will be entitled to all of its expenses related to such
litigation including, but not limited to, reasonable attorneys' fees and costs,
both before and after judgment.

 



5

Exhibit 10.1

  

13. MISCELLANEOUS PROVISIONS

 

A. Accuracy of Representations

Employee understands that any projections regarding the financial status or
potential for growth of this Employer are matters of opinion only and do not
constitute a legally binding representation. Employee agrees that they have had
the opportunity to conduct due diligence of Employer and are satisfied with the
representations that have been made.

 

B. Notices

Employee agrees that any notices that are required to be given under this
Agreement shall be given in writing, sent by certified mail, return receipt
requested, to the principal place of business of the Employer or residence of
the Employee as set forth herein.

 

C. Entire Agreement

This Agreement represents the complete and exclusive statement of the employment
agreement between the Employer and Employee. No other agreements, covenants,
representations or warranties, express or implied, oral or written, have been
made by the parties concerning their employment agreement.

 

D. The Effect of Prior Agreements or Understandings

This Agreement supersedes any and all prior Agreements or understandings between
the parties, including letters of intent or understanding, except for those
documents specifically referred to within this Agreement.

 

E. Modifications

Employee and Employer agree that this writing, along with those Agreements
referred to within it, including, but not limited to, the Employee Handbook and
[Non-Disclosure Agreement], constitutes the entirety of the Employment Agreement
between the parties. Any modifications to this Agreement may only be done in
writing and must be signed by [an officer] of Employer.

 

F. Severability of Agreement

To the extent that any provision hereof is deemed unenforceable, all remaining
provisions of this Agreement shall not be affected thereby and shall remain in
full force and effect.

 

G. Waiver of Breach

The waiver by Employer of a breach of any provision of this Agreement by
Employee shall not operate as a waiver of any subsequent breach by the Employee.
No waiver shall be valid unless placed in writing and signed by [an officer] of
Employer.

 

H. Ambiguities Related to Drafting

Employer and Employee agree that any ambiguity created by this document will not
be construed against the drafter of same.

 

I. Choice of Law, Jurisdiction and Venue

Employee agrees that this Agreement shall be interpreted and construed in
accordance with the laws of the State of Florida and that should any claims be
brought against Employer related to terms or conditions of employment it shall
be brought within a court of competent jurisdiction within the County of Palm
Beach. Employee also consents to jurisdiction of any claims by Employer related
to the terms or conditions of employment by a court of competent jurisdiction
within the County of Palm Beach.

 

J. Submission to Drug Testing

Employee agrees and understands that it is the policy of Employer to maintain a
drug-free work place. Employee consents to a pre-hire drug test. Employee
understands that Employer has the right, upon reasonable suspicion, to demand
that Employee immediately undergo testing for the presence of illegal or
inappropriate drug usage.

 

6

Exhibit 10.1



 

K. Statute of Limitations

Employee has a one year statute of limitation for the filing of any requests for
mediation, or arbitration, or for any lawsuit related to this Agreement or the
terms and conditions of their employment. If said claim is filed more than one
year subsequent to Employee’s last day of employment it is precluded by this
provision, regardless of whether the claim had accrued at that time or not.

  

L. Attorney Review

Employee warrants and represents that Employee in executing his Agreement has
had the opportunity to rely on legal advice from an attorney of Employee’s
choice, so that the terms of this Agreement and their consequences could have
been fully read and explained to Employee by an attorney and that Employee fully
understands the terms of this Agreement.



 



 

Timothy A. Peach   /s/ Tim Peach   Employee’s Name (Printed)   Employee’s
Signature                               Date                       ZERO GRAVITY
SOLUTIONS, INC.                           By: /s/ Harvey Kaye         Harvey
Kaye, Its Chairman      



 

 



7

